DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “31” has been used to designate both door and chamber.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In [0005], line 6, change “quit” to –quite--,
In [00024], line 7, change “rotatable” to –rotatably--.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hara (9,281,223).  Hara discloses a door opener (7) constructed and arranged to open a door of a cassette (12) with substrates (17), the opener includes a first wall (top surface of body 13) configured to engage with the cassette and provided with a first opening (SEE Figure 2, signified by the tops of ports 15 & 16) to transfer the door and substrates of the cassette, a second wall (bottom surface of body 13) opposite the first wall and provided with a second opening (SEE Figure 4, signified by the opening in the top surface of body 13) to transfer substrates, and, a closure device (9) configured to hold the door of the cassette and moveable in a chamber (10) formed .  

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morita et al (6,152,669).  Morita et al discloses a door opener (1) constructed and  by the direction arrows of Figure 4), and moving the closure device with the door of the cassette in a second direction substantially perpendicular to the first direction from the transport position to a storage position in a chamber between the first and second wall.  In re claim 15, Morita et al discloses providing a gas in the chamber with a gas feed (2).  In re claim 16, Morita et al discloses discharging gas from the chamber with a gas discharge (4).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882.  The examiner can normally be reached on M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        June 17, 2021